Citation Nr: 1430451	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to January 15, 1999, for the award of service connection for schizophrenia, paranoid type.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1980.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in November 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) with instructions to schedule the Veteran for a Travel Board hearing.  Substantial compliance with the Board's remand having been accomplished, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 303, 311 (2007).


FINDINGS OF FACT

1. A July 2000 rating decision awarded service connection for paranoid schizophrenia, effective January 15, 1999. 

2. In October 2000 the Veteran filed a notice of disagreement with the assigned effective date.

3. In response to the notice of disagreement a March 2001 statement of the case was sent to the Veteran.

4. The Veteran did not file a timely substantive appeal to the Board.

5. The claim for an earlier effective date, filed in February 2009, is a freestanding effective date claim that is barred as a matter of law.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than January 15, 1999, for the award service connection for schizophrenia, paranoid type.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the VCAA are not applicable to the Veteran's claim of entitlement to an earlier effective date as this issue turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran asserts that the effective date for the award of service connection for schizophrenia should be earlier than January 15, 1999.  Specifically, he contends that he should be awarded service connection dating to January 1, 1983.  He claimed service connection for psychosis in February 1983 and was denied by a March 1983 rating decision.  He asserts that around this time the VA sent him a letter indicated that if he was ever granted service connection for psychosis he would be retroactively compensated from the date January 1, 1983.  The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).

The Veteran submitted an application to reopen his previously denied claim of service connection for psychosis on January 15, 1999.  His claim to reopen was first denied by an April 1999 rating decision, which modified the issue to entitlement to service connection for schizophrenia.  The Veteran then appeared before a Decision Review Officer in July 2000 where he submitted additional evidence.  Subsequently, the Veteran's claim of service connection for schizophrenia was granted by a July 2000 rating decision that assigned an effective date of January 15, 1999.  Notification of this decision was mailed to the Veteran on August 15, 2000.  In October 2000 the Veteran submitted a notice of disagreement (NOD) with the July 2000 rating decision.  A statement of the case (SOC) was mailed to the Veteran on March 3, 2001.  Thereafter, the Veteran does not submit a VA Form 9 substantive appeal to the Board until March 2005.  

The VA received a statement from the Veteran, dated February 4, 2009, requesting an earlier effective date for his service connected schizophrenia.  In the statement the Veteran also asserts that he did not appeal the initial grant of service connection and effective date because his VA psychiatrist advised him not to.  It is from this claim the current appeal arises.

In the present case, the Veteran was mailed notification of the July 2000 decision, which awarded service connection effective January 15, 1999, on August 15, 2000.  He filed a NOD in October 2000 and in response a SOC was mailed March 3, 2001.  The Board has reviewed the record, and finds that there is no correspondence from the Veteran which can be construed as a timely substantive appeal with respect to the issue of the effective date assigned.  As discussed above, the Veteran did not file a VA Form 9 until March 2005.  He did submit multiple statements to the record between March 2001 and March 2005.  However, only one of these statement was submitted within either 60-days of the mailing of the SOC or within a year of the mailing of notification of the determination being appealed as required by 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.  This March 2001 statement reads "I desire to cancel the recent request I made to verify amount of retro-active pay in regard to grant of compensation."  The Board finds that this statement, even when read broadly, cannot be read to be a substantive appeal to the Board.  Therefore, the January 2003 rating decision, which awarded an effective date of January 15, 1999, for service connection for schizophrenia, is final.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.
 
Also of note is, even if the Board found the Veteran's allegation that a VA physician advised him not to file an appeal credible, it would not change the finality of the July 2000 rating decision.  Being misinformed does not relieve the Veteran of the requirement that he file a substantive appeal within 60-days of the mailing of the SOC or within a year of the mailing of notification of the determination being appealed.  See generally, 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.
 
The Veteran's February 2009 correspondence requesting an earlier effective date is therefore a new claim for an earlier effective date for the award of service connection for schizophrenia.  However, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has made no allegation of CUE with regards to the July 2000 rating decision.  His current appeal thus consists of a "freestanding claim" for an earlier effective date.  Id.  This, however, vitiates the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be dismissed as a matter of law.  See Rudd, 20 Vet. App. 296.


ORDER

The appeal for entitlement to an effective date earlier than January 15, 1999, for the award of service connection for schizophrenia, paranoid type, is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


